DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 371 to PCT/KR2018/011543 (filing date 09/28/2018). Applicant’s claim for the benefit of a prior-filed application U.S. Provisional App# 62564593 (filed 09/28/2017) under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2015 and 05/13/2016 are being considered by the examiner.

Claim Objections
Claim 1, 20 and 22 are objected to because of the following informalities:  
Claim 1 recites, “a step of transmitting third information to the server from the home appliance”. However according to applicant’s specification Fig. 1, ¶0067-¶0068 the third information is transmitted from the server to the appliance.  Additionally each of the independent Claim 23-24 also recites the third information is transmitted from the server to the appliance. Furthermore, if the third information is transmitted to the server from the appliance, and the appliance doesn’t receive the information from the server, this would untether the product to the home appliance from the server”. 
Claim 1 recites, “the product processing information”. However product processing information has not been introduced prior to this recitation. This is being considered as a typographical error and the term is being interpreted as “. Appropriate correction is required.
Claim 1 recites, “the set product processing information”. However set product processing information has not been introduced prior to this recitation. This is being considered as a typographical error and the term is being interpreted as “the 
Claim 20 recites, “the set product processing information”. However set product processing information has not been introduced prior to this recitation. This is being considered as a typographical error and the term is being interpreted as “the 
Claim 22 recites, “the set product processing information”. However set product processing information has not been introduced prior to this recitation. This is being considered as a typographical error and the term is being interpreted as “the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 22 recites, “a step of controlling a user to apply power through a power input unit manually selected by the user;”. It appears that the claim method encompasses a human user and controlling the human user to performing a function. Thus the claim is encompassing a human organism which is excluded from the scope of patentable subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “unless a home appliance for the product processing is registered in the server in the external terminal having recognized the first information.”. It is unclear whether the home appliance is supposed to be registered in the server or in the external terminal or both. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et. al. (US20130264383A1) hereinafter Ko in view of HA et. al. (US20140156082A1) hereinafter HA.

Regarding claim 1,
Ko teaches, A control method of an internet home appliance system comprising:
a step of recognizing first information from an information tag provided in a processing object product through an external terminal; (¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using tag attached or included in the product)
a step of transmitting third information to the server from the home appliance and setting information for processing the product (the product processing information) based on the transmitted information; and (Fig. 5 and ¶0104 teaches transmitting the server 4000 may provide the control information to the device 2000)
a step of processing the product based on the set product processing information in the home appliance. (¶0054 teaches the device 2000 performs an operation based on the received control information to process the product 3000)
Ko doesn’t explicitly teach, a step of transmitting second information from the external terminal to a server by using an application registered in the server through user information and appliance information and communication-connectable with a home appliance; (¶0102 and Fig. 5 teaches providing product information and device information to a server. ¶0104 teaches server and device are in communication with each other. Also step S503 teaches selecting product and device using the mole terminal the details of which is explained in ¶0071-¶0073 and teaches selecting product and device information using display of the mobile terminal.  However it doesn’t teach the appliance is registered in a server based on user information and appliance information. HA in ¶0093-¶0094 and ¶0101-¶0102 teaches home appliance registered in a server based on device information and user ID)


Regarding claim 2,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the information tag comprises at least one of a bar code, a QR code and a wireless communication tag, and (Ko in ¶0060 teaches the tag is a NFC tag)
the external terminal comprises a recognition module configured to recognize the information tag. (Ko in ¶0167 teaches mobile terminal includes transceiving unit that can receive product information from the tag of the product 3000)

Regarding claim 3,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, further comprising: a step of logging in the server through the external terminal by using the user information, while implementing the application. (HA in ¶0301 teaches logging in the server)

Regarding claim 4,  
Ko and HA teaches, The control method of the internet home appliance system according to claim 3, wherein the application comprises, an integrated application that is applicable to a plurality of different home appliances; and a home appliance application that is applicable to a specific home appliance after the integrated application is implemented. (Ko in ¶0192-¶0194 and Fig. 18 teaches integrated application with home appliance application (e.g. oven, TV, Laundry) applicable to specific home appliance)

Regarding claim 5,
Ko and HA teaches, The control method of the internet home appliance system according to claim 4, wherein the wireless communication tag comprises NFC tag, and the external terminal implements the specific application for the product processing, after recognizing the first information from the NFC tag and implementing the integrated application. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 6,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the first information comprises the product processing information or information configured to determine the product processing information. (Ko in ¶0101-¶0103 teaches server generates control information based on product information, therefore the product information is configured to determine the product processing information.)

Regarding claim 7,
Ko and HA teaches, The control method of the internet home appliance system according to claim 6, wherein the first information comprises home appliance information configured to perform the product processing. (Ko in ¶0101-¶0103 teaches the first information includes device information)

Regarding claim 8,
Ko and HA teaches, The control method of the internet home appliance system according to claim 6, wherein the first information comprises information about an application implemented in the external terminal, information about a manufacturer or brand of the product and a type of the product. (Ko in ¶0101-¶0103 teaches the first information includes product information. ¶0049 teaches product information may be one or more of information for identifying a product and determining an attribute of the product, and may include at least one of an identification value of the product, an attribute or property of the product, a type of the product, a manufacturer of the product, an identification value of a device regarding the product, a processing method of the product, and a link address for downloading the product information.)

Regarding claim 9,
 The control method of the internet home appliance system according to claim 1, wherein the second information is equal to the first information or comprises at least predetermined part of the first information or the product processing information. (Ko in ¶0102 and Fig. 5 teaches mobile terminal providing second information which includes product information to a server.)

Regarding claim 10,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the third information is equal to the second information or comprises at least predetermined part of the second information or the product processing information. (Ko in ¶0103-¶0104 and Fig. 5 teaches third information includes control information for processing the product using the device)

Regarding claim 11,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the second information comprises product processing information that will be newly downloaded in the home appliance for the product processing, and an image is displayed on the external terminal to allow the user to select the product processing information that will be newly downloaded. (Ko in ¶0056 teaches server receives product information including processing method from mobile terminal. ¶0056 teaches The server 4000 may generate the control information by checking a processing method and may provide the generated control information to the device 2000. Fig. 12 and ¶0138-¶0143 

Regarding claim 12,
Ko and HA teaches, The control method of the internet home appliance system according to claim 9, wherein the third information comprises product processing information that is newly downloaded in the home appliance, and the newly downloaded product processing information is set in the home appliance. (Ko in ¶0056 teaches The server 4000 may generate the control information by checking a processing method and may provide the generated control information to the device 2000. ¶0054 teaches the device 2000 performs an operation based on the received control information to process the product 3000)

Regarding claim 13,
Ko and HA teaches, The control method of the internet home appliance system according to claim 3, wherein the application comprises a home appliance application that is applicable to a specific home appliance. (Ko in ¶0192-¶0194 and Fig. 18 teaches integrated application with home appliance application (e.g. oven, TV, Laundry) applicable to specific home appliance)

Regarding claim 14,
Ko and HA teaches, The control method of the internet home appliance system according to claim 13, wherein the wireless communication tag comprises an NFC tag, and the external terminal recognizes the first information from the NFC tag and implements a specific home appliance application for the product processing. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 15,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the external terminal recognizes the first information and implements the application. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 16,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the external terminal implements the application and recognizes the first information. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 17,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance system according to claim 1, wherein an image for installing the application is displayed on the external terminal, unless the application is installed in the external terminal having recognized the first information. (Although Ko in Ko in ¶0139-¶0143 and Fig. 12  teaches integrated application based on the product (pizza), it doesn’t explicitly teach an image for installing the application. HA in Fig. 5A and ¶0186 teaches an image for installing smart phone application is displayed on the smart phone)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would allow the combined system to display an image for installing the application. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ko and HA in view of HA displaying an image for installing the application. Displaying an image to install an application on a mobile terminal is known in the art as evident by HA. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein an image for registering the home appliance in the server is displayed on the external terminal, unless a home appliance for the product processing is registered in the server in the external terminal having recognized the first information. (Ha in Fig. 17-18 and ¶0309 teaches mobile terminal displaying an image to register the home appliance in the server if it is not registered)

Regarding claim 19,
 The control method of the internet home appliance system according to claim 1, wherein an image for allowing the user to select specific product processing information based on the first information is displayed on the application implemented in the external terminal. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and displaying image to select specific method for processing the pizza. ¶0063 teaches using NFC tag)

Regarding claim 20,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance system according to claim 1, wherein the home appliance comprises, an input unit configured to receive the user's input for setting the product processing information manually; (HA in ¶0010-¶0011 and Fig. 1 teaches Knob 110)
a display unit configured to display the set product processing information; and (¶0013 and Fig. 1 teaches state indicating unit 130 that indicates the present operation state of the washing machine, a user's course or option selection state, information on time, and so on.)
a user interface unit configured to receive the user's input for starting the product processing based on the set product processing information. (Fig. 1 and ¶0015 teaches control panel 100 with a run/pause selection unit 150 for putting the washing machine into operation or pause)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would teach an appliance with claimed user interface and control terminal. It would 

Regarding claim 21,
Ko and HA teaches, The control method of the internet home appliance system according to claim 1, wherein the processing object product comprises clothing, and the home appliance comprises a washing machine, a dryer and a clothes management apparatus. (Ko in Fig. 1 and ¶0054-¶0055 teaches object includes clothes and appliance includes washing machine. Additionally ¶0067 and ¶0168 teaches dryer)

Regarding claim 24,
Ko teaches, A control method of an internet home appliance system configured to support a home appliance to automatically set product processing information in the home appliance, the control method comprising:
a step of recognizing first information from an information tag provided in a processing object product through the external terminal; (¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using tag attached or included in the product)
a step of implementing the application through the external terminal (¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza.)
and transmitting second information to the server to automatically set the product processing information in the home appliance after the server transmits third information to the home appliance. (¶0102 and Fig. 5 teaches providing product information and device information to a server. Fig. 5 and ¶0104 teaches transmitting the server 4000 may provide the control information to the device 2000)
Ko doesn’t explicitly teach, a step of recognizing the first information through the external terminal and implementing an application that is connectable with the home appliance registered in a server based on user information and appliance information by communication; and (¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and implements specific application for processing the pizza. ¶0063 teaches using NFC tag. However it doesn’t teach the appliance is registered in a server based on user information and appliance information. HA in ¶0093-¶0094 and ¶0101-¶0102 teaches home appliance registered in a server based on device information and user ID)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A combination of HA with Ko would allow the combined system to use an application that is registered in the server using device information and user information. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the application of Ko in view of the application of HA which is registered in the server through user ID and device information. One would have 

Regarding claim 25,
Ko and HA as combined doesn’t explicitly teach, The control method of the internet home appliance according to claim 24, further comprising: a step of displaying an image for installing the application, unless the connectable application is installed in the external terminal having recognized the first information. (Although Ko in Ko in ¶0139-¶0143 and Fig. 12  teaches integrated application based on the product (pizza), it doesn’t explicitly teach an image for installing the application. HA in Fig. 5A and ¶0186 teaches an image for installing smart phone application is displayed on the smart phone)
HA is an art in the area of interest as it teaches a home appliance which can communicate with an outside of the home appliance and an online system. A further combination of HA with Ko and HA would allow the combined system to display an image for installing the application. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ko and HA in view of HA displaying an image for installing the application. Displaying an image to install an application on a mobile terminal is known in the art as evident by HA. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26,
Ko and HA teaches, The control method of the internet home appliance according to claim 24, further comprising: a step of displaying an image for registering the home appliance in the server, unless the home appliance for the product processing is registered in the server after the external terminal recognizes the first information. (Ha in Fig. 17-18 and ¶0309 teaches mobile terminal displaying an image to register the home appliance in the server if it is not registered)

Regarding claim 27,
Ko and HA teaches, The control method of the internet home appliance according to claim 24, further comprising: a step of displaying an image for selecting specific product processing information based on the first information on the external terminal, while the application is implemented. (Ko in ¶0139-¶0143 and Fig. 12 teaches mobile terminal receiving information from tag included in the product and recognizes the product as pizza and displaying image to select specific method for processing the pizza. ¶0063 teaches using NFC tag)

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HA et. al. (US20140156082A1) hereinafter HA in view of Ko et. al. (US20130264383A1) hereinafter Ko.

Regarding claim 22,
HA teaches, A control method of an internet home appliance system comprising:
a step of controlling a user to apply power through a power input unit manually selected by the user; (¶0015 teaches power selection unit 140, ¶0264 teaches step of applying power through power selection unit)
a step of registering a home appliance in a server and connecting the home appliance with the server by communication; (HA in Fig. 15-18 and ¶0291 - ¶0296 teaches connecting home appliance with server and registering the home appliance)
a step of receiving third information for product processing from the server and setting the product processing information; (Fig. 8 and ¶0230 teaches The home appliance receives the notification message from the DM Server, accesses to the DM Server, and carries out the control work.)
a step of receiving an input for starting the product processing through a start input unit selected by the user manually; and (HA in ¶0322-¶0323 teaches remote control activation at the washing machine can be made by selection of the operation button 150)
a step of processing the product based on the set product processing information, (Fig. 8 and ¶0230 teaches The home appliance carries out the control work)
HA doesn’t teach, wherein the product processing information is set based on first information that is recognized from the product through an external terminal by the user, second information that is transmitted to the server from the external terminal, and third information that is transmitted to the home appliance from the server. (Although HA teaches appliance receiving notification message from server and carrying out control work. However it doesn’t teach carrying out the control work based on first information that is recognized from the product through an external terminal by the user, second information that is transmitted to the server from the external terminal. Ko in ¶0101 teaches mobile terminal receive 
Ko is an art in the area of interest as it teaches, controlling a consumer electronic applicant through a mobile terminal. A combination of HA with Ko would allow using the external terminal to recognize a first information from the product and transmitting the second information. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify HA with Ko because by doing so it will increase ease of use of the appliance by providing control information for an appliance for processing a product and reduce inconveniences for the user as evident by HA in ¶0005. 

Regarding claim 23,
HA teaches, An internet home appliance system comprising a server, a home appliance connected with the server by communication and registered in the server, and an external terminal connected with the server by communication, (fig. 2 and ¶0088-¶0095 teaches a home appliance system with server 10, appliance 20 or 21 connected to the server by communication, user 40 connected to the server by communication, also teaches appliance is registered in the server)
wherein the home appliance comprises, a user interface unit configured to set product processing information and a communication module configured to connect the home appliance with the server by communication, and (Fig. 1 and ¶0013-¶0015 teaches control panel 100. ¶0092 teaches home appliance 20 includes a communication module for communication with the server 10)
the server comprises a communication module configured to transmit third information to the home appliance to automatically set the product processing information in the home appliance. (Fig. 8 and ¶0225-¶0230 teaches server includes notify server that transmits a notification message to the home appliance and the home appliance receives the notification message from the server and carries out the control work.)
HA doesn’t explicitly teach, the external terminal comprises a NFC module configured to recognize first information from a processing object product and a communication module mounted to transmit second information to the server, and an application implemented in connection with a home appliance communicable with the server is installed in the external terminal, and (HA in ¶0090 teaches external terminal or the user terminal 40 includes a communication module to communicate outside and ¶0098 teaches terminal 40 communicates with the server 10 and request the remote management service through the external terminal 40. ¶0298 teaches For this, the external terminal 40 may be provided with an application for requesting and carrying out at least one of the remote control. However HA doesn’t teach a NFC module configured to recognize first information from a processing object product. Ko in Fig. 15 and ¶0151 teaches mobile terminal includes mobile communication unit to perform near field communication (NFC). ¶0101 teaches mobile terminal receive product information from the product. Fig. 1, ¶0055 and ¶0060 teaches product information is provided to terminal 1000 using tag attached or included in the product)  
Ko is an art in the area of interest as it teaches, controlling a consumer electronic applicant through a mobile terminal. A combination of HA with Ko would allow using the external terminal to recognize a first information from the product and transmitting the second information. It would have been obvious to one of ordinary skill in the art before the effective 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116